Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during the interview dated 08 November 2021 by Applicant’s Attorney Steven Chang. 

The application has been amended as follows: 
Claims:
Claim 1. A component mounting machine comprising: 
a head main body attached to a component mounting machine main body to be capable of being raised and lowered, and configured to detachably hold a component holding member that holds [configured to hold] a component; 
a z-axis head moving mechanism configured to move the head main body with respect to the component mounting machine main body in a raising and lowering direction; 
a station attached to the component mounting machine main body to be capable of being raised and lowered, the station holds [being configured to hold] an exchange-use component holding member; 

a control device [configured] performs an exchange processing of the exchange-use component holding member when a size or a type of the component is switched or requested in accordance with type of a board; 
immediately before starting the exchange processing, the control device determines [to determine] whether the exchange processing of the component holding member with respect to the head main body is requested, and 
when the exchange processing of the component holding member with respect to the head main body is requested, the control device [[is]] further identifies [configured to identify] a height position of the head main body in the raising and lowering direction with respect to a reference mark provided on the station, and 
determine whether the height position of the head main body is an upper end position or a lower end position,
operate the station moving mechanism to move the station to an upper end position if [when] the height position of the head main body is the upper end position, and
maintain the station at a lower end position if [when] the height position of the head main body is the lower end position, wherein the station is at the lower end position immediately before [when] the exchange processing of the component holding member with respect to the head main body is requested, and 
perform the requested exchange processing of the exchange-use component holding member. 
 


Claim 6. The component mounting machine according to claim 1, wherein 
the station includes multiple reference marks provided on the station at different heights corresponding to the height positions to which movement is possible using the station moving mechanism, 
the component mounting machine includes a camera provided on the head main body or on the component mounting machine main body, and 
the control device is further configured to 
acquire [detect] respective positions of the reference marks and detect [[of]] each height position of the station based on a recognition result of the reference mark corresponding to the acquired image [imaging] by the camera for each height position of the station, and 
perform positioning of the station and the head main body during the exchange for each of the height positions of the station based on a detection result of the acquired reference marks by a height position detecting section.  


Reasons for Allowance
Claims 1 and 6 are allowed. Claims 2-5 and 7 are canceled by the applicant. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 4 of the response filed on  07 September 2021 reviewed carefully and the amendments of the claims 1 and 6 dated on 07 September 2021 would overcome the claim rejections based on 35 USC §112 and 35 USC §102. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 1 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be improper.
Regarding Claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A component mounting machine comprising a head main body, a z-axis head moving mechanism, a station attached to the component mounting machine main body, the station holds an exchange-use component holding member, a station moving mechanism configured to move the station with respect to the component mounting machine main body in the raising and lowering direction; and a control device performs an exchange processing of the exchange-use component holding member when a size or a type of the component is switched or requested in accordance with type of a board; immediately before starting the exchange processing, the control device determines whether a height position of the head main body in the raising and lowering direction, and determine whether the height position of the head main body is an upper end position or a lower end position, operate the station moving mechanism to move the station to an upper end position if the height position of the head main body is the upper end position, and maintain the station at a lower end position if the height position of the head main body is the lower end position,  and to perform the requested exchange processing of the exchange-use component holding member.

Prior art of record Suhara (JP 2004311599) teaches a component mounter with a plurality of nozzles  on a nozzle housing table of a nozzle stocker to house the suction nozzles. A reference mark including individual identification information of the stocker are provided on the stocker and recorded on the two-dimensional code. The nozzle stocker to be attached on the electronic circuit component mounter when instructed on the basis of the stocker individual identification information. 
However, Suhara fails to teach immediately before starting the exchange processing, a control device determines and identifies a height position information of the head main body relative to the nozzle 

station so that the station moving 

Therefore, claim 1 is allowed and claim 6 is allowed as it inherits all the limitations of claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729